DETAILED ACTION 
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-27, drawn to an ion-exchange membrane.

Group II, claims 28 and 30-32, drawn to a method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Group I contains a special technical feature such as the syrup polymer composition, and this special technical feature is not present in Group II; Group II contains a special technical feature such as the polymer composition comprising the reaction product, and this special technical feature is not present in Group I. Therefore, Groups I and II lack the same or corresponding special technical features. 

A telephone call was made to Mr. Scott Pundsack (Reg. No. 47,339) on January 5, 2021 to request an oral election to the above restriction requirement, and the Applicant elected the invention I claims 1-27 for further prosecution.
Claims 28 and 30-32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 
				
Claim Objections
Claims 23 and 25 are objected to because of the following informalities:  improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 12, and 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 4 recites the limitation “a plurality of deformations” which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art. The claim does not make clear as to 
Claim 1 defines that the supporting substrate is impregnated with an ion-exchange material, however, the claim does not make clear whether said impregnated material is in the form of monomers, or it has been polymerized.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at least 30”, and the claim also recites “at least 50, or at least 100 deformations” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2, line 2 recites the limitation “deformations” without any definition for the substituents which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
Multiple occurrences of the term "essentially" in claims 5, 12, and 18, which is a relative term which renders the claims indefinite.  The term "essentially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Bhikhi et al. (U.S. Patent 10,035,105 or WO 2015/128631 A1). 
With regard to the limitations of claims 1-5, 7, 11-13 17, 18, 20-22, and 24, Bhikhi discloses an ion-exchange membrane comprising:
"Non-woven supports (Novatexx™ 2223-10 from Freudenberg Filtration Technologies") impregnated with an ion-exchange material (Table 1 and col. 12, lines 52-60: "The non-woven supports were completely soaked with the compositions”),
-    wherein the supporting substrate comprises an imprinted non-woven layer (col. 10, line 63 through col. 11, line 3: "Anion exchange membranes and cation exchange membranes having a textured surface profile on one or both surfaces can be prepared from membranes lacking a textured surface profile by any one of a number of methods. For example, the textured surface profile may be applied to a membrane lacking a textured surface profile by so-called (embossing) roll-to-roll principle in a single manufacturing line in an efficient and cost effective manned).
With regard to the limitations of cla9ims 1-3, Bhikhi does not disclose that the imprinting comprising a plurality of deformation at a surface density of at least 16 per cm2.
However, in view of substantially identical ion-exchange membrane comprising: a supporting substrate impregnated with an ion-exchange material, wherein the supporting substrate comprises an imprinted non-woven layer, between Bhikhi and instant claims, it is the Examiner’s position that Bhikhi’s imprinted non-woven layer possesses these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best  195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claims 6, 8, 10, 14-16, and 19, Bhikhi does not disclose the claimed quantitative limitations.
In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
It is worth to mention that an obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4. (c). 


With regard to the limitations of claim 23, Bhikhi exemplifies that AMPS is 2-acryloylamido-2-methylpropane sulfonic acid (col. 12, lines 16-17).
Bhikhi discloses that the compositions described in Table 1 were each applied (separately) to an aluminum underground carrier by hand, using a 120 µm wire wound bar, at a speed of approximately 5 m/min. Non-woven supports (Novatexx.TM. 2223-10 from Freudenberg Filtration Technologies) were applied to the compositions. The non-woven supports were completely soaked with the compositions. Subsequently the compositions were levelled using a 4 micrometer wire wound rod coater. The temperature of the compositions was about 500C. (col. 12, lines 52-61).
The CEM and AEM were prepared by curing the compositions soaked into the non-wovens using a Light Hammer LH6 from Fusion UV Systems fitted with a D-bulb working at 100% intensity with a speed of 30 m/min (single pass). The exposure time was 0.47 seconds. The resultant AEM and CEM membranes were stored dry (col. 12, lines 62-67).
With regard to the limitations of claim 25, Bhikhi exemplifies that DMAPAA-Q is a 75 wt % solution of N,N-Dimethylamino methyl chloride quarternary in water (col. 12, lines 18-21).
With regard to the limitations of claim 26, Bhikhi does not disclose that the ion-exchange membrane is impregnated with the ion-exchange material having an ion-exchange capacity of at least 1.6 mrq/g of dry ion-exchange material.
However, in view of substantially identical ion-exchange membrane comprising the ion-exchange material, between Bhikhi and instant claim, it is the Examiner’s In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claim 27, Bhikhi discloses an electrolytic cell stack comprising a plurality of ion-exchange membranes (abstract; col. 11, lines 40-47).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	        Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
The following references are considered pertinent to the Applicant disclosure include Goeting et al. (WO 2011/126363 A1 or U.S. Patent Application Publication 2013/0017416 A1), Kashiwada et al. (U.S. Patent Application Publication 2009/0120788 A1), Barber et al. (WO 2016/141550 A1 or U.S. Patent 10,486,151), Ogawa et al. (JP 2012-149174 A), and Kangkyungseok et al. (KR 101330571 B1) are shown on the Notice of References Cited Form (PTO-892). 
Goeting discloses a membrane stack and device for a membrane based process and method therefore. The membrane stack comprises: a number of membranes (78) forming compartments; and fluid supply and discharge means (80) for supplying and discharging a fluid to the compartments such that the fluid is supplied and discharged substantially in the plane of the membrane of the membrane stack. Preferably, the fluid supply and discharge means are provided on opposite sides of the membrane stack. Further, Goeting discloses a method of forming the membranes (78) (abstract).

    PNG
    media_image1.png
    568
    919
    media_image1.png
    Greyscale

	Kashiwada discloses a cation-exchange membrane for electrolysis comprising a fluorine-containing polymer having an ion-exchange group and a porous substrate, characterized in that the membrane has projecting parts comprising a polymer having an ion-exchange group on the surface of an anode side of the membrane; 
20≤ h ≤150, where h is defined as an average value of heights (µm) from the surface of the anode side of the membrane to the tops of the projecting parts; 
50≤ P ≤ 1,200, where P is defined as a distribution density (piece/cm2) of the projecting parts; 
0.001≤.S ≤.0.6, where S is defined as an average value of area fractions (cm2/cm2) of the bottom faces of the projecting parts on the same plane as the surface of the anode side of the membrane; and 
2/cm2) of the top parts of the projecting parts on the surface of the anode side of the membrane (claim 1).
Barber discloses an ion-exchange membrane comprising: a supporting substrate comprising at least three ion-permeable layers disposed in a symmetrical order from one face of the membrane to the opposite face of the membrane; and an ion-exchange material; wherein the ion-permeable layers are impregnated with the ion-exchange material and comprise: at least one non-woven fabric layer; and at least one non-woven reinforcing layer, wherein the at least one non-woven fabric layer is different from the at least one non-woven reinforcing layer, wherein the supporting substrate comprises a plurality of non-woven layers and the plurality of non-woven layers all have substantially the same density or substantially the same tensile strength, wherein the ion-exchange membrane comprises one non-woven reinforcing layer sandwiched between two non-woven fabric layers, and wherein the ion-exchange material is a cation-exchange polymer comprising sulfonic acid groups, carboxylic acid groups, phosphoric acid groups, or salts thereof (claims 1-6).
Ogawa discloses that an ion exchange element 20 comprises a core material 10, flow passage material sheets 9 an d laminated sheets which are wound on the outer periphery of the core material 10. The laminated sheet is prepared by intervening an ion exchange film 3 between ion exchange fiber nonwoven fabrics 4,4 held on holding sheets 4s. The laminated sheets are passed through heating rollers 1, 2 to press the nonwoven fabrics 4 to the film 3, and the holding sheets 4s are then peeled. An embossing processing may be applied (abstract). 

    PNG
    media_image2.png
    571
    1476
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    495
    1527
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    612
    1422
    media_image4.png
    Greyscale

Kangkyungseok discloses the hybrid ion exchange membrane in which the electrical characteristic, the thermal, and the mechanical stability and durability are excellent as the manufacturing method of the hybrid ion exchange membrane including 

                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762